Citation Nr: 1217392	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  07-39 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1971 to May 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, a videoconference hearing was held before an Acting Veterans Law Judge (who is no longer with the Board).  A transcript of the hearing is associated with the claims file.  The Veteran was offered the opportunity to have another hearing before the judge who would decide his case.  He declined the offer, and requested that the case be decided on the record.  The case has been reassigned to the undersigned.  

In June 2010 the Veteran submitted evidence pertaining to a back disability.  He requested consideration of this evidence in connection with his "appeal".  As the only issue on appeal before the Board is service connection for diabetes, the purpose of this evidence is unclear.  The matter is referred to the RO for clarification and any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veteran seeks service connection for diabetes, including as due to exposure to Agent Orange/herbicides in service.  He is not shown, nor does he claim, to have served in Vietnam, or any other place where Agent Orange is known to have been sprayed.   

Service connection for diabetes may be established:  i) On a direct basis (by showing that the disability was incurred or aggravated in service); ii) on a chronic disease presumptive basis (under 38 U.S.C.A. § 1112, by showing it was manifested to a compensable degree in the first year following discharge from active duty; iii) on a presumptive basis as due to Agent Orange/herbicides in service (by showing such exposure either presumptively-i.e., via service in Vietnam, the Korean DMZ, or other locations where Agent Orange is known to have been used, or by showing such exposure in a location not listed as a location where Agent Orange was used by objective evidence of such exposure.  VA will assist a veteran in establishing exposure to Agent Orange in a location not recognized as one where Agent Orange was used if the veteran provides sufficient information to seek official verification.  The Veteran's representative seeks such assistance in the instant case.  However, on review of the Veteran's allegations regarding his exposure to herbicides the Board finds the Veteran's descriptions of the nature of such exposure too tenuous and lacking in necessary detail to allow for verification.  Therefore, the Board finds that development for verification of exposure to Agent Orange/herbicides is not warranted.  Specifically, he alleges that he was exposed to Agent Orange not by virtue to being ion a location where it was used, but by virtue to exposure (at a base in Japan) to equipment that was being returned from Vietnam.  See videoconference hearing transcript.  He has not identified any specific item of equipment that was an agent of such exposure; and to substantitate exposure to Agent Orange in this manner he would also have to show that the equipment indeed came from an area of Agent Orange use, that it was not "decontaminated" thereafter prior to arriving at his location, and that he personally came in contact with such equipment.  His vague allegations provide far too insufficient information to seek corroboration of the events necessary for substantiation of his claim.  

Nonetheless, further development of the record (a complete history of the disability for which service connection is sought) is needed to properly address all potential theories of entitlement to the benefit sought.  Evidence having potential bearing on the matter would include records pertaining to the initial diagnosis of diabetes.  At the June 2010 video conference hearing, the Veteran testified that his diabetes was first diagnosed at a private clinic prior to his registering for VA medical care in 1995; he indicated he returned to the private clinic for additional treatment from 2000 to 2005.  Records of such treatment are not associated with the claims file, and have not been sought. 

Furthermore, the VA treatment records associated with the claims file are dated from December 2000 to November 2006.  As the Veteran has testified that he registered for VA medical care in 1995, it appears that earlier VA treatment records (which are of record) are outstanding.  Such records may contain pertinent information, and must be secured. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received for diabetes, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure any private records of such treatment or evaluation.  Of particular interest is the treatment he received from the private provider who first diagnosed his diabetes (per his testimony prior to his seeking A health care in 1995).  The RO should obtain complete clinical records of all such treatment and evaluations from the identified sources.  If any private provider does not respond to the RO's request for records identified, the Veteran should be so advised, and advised that ultimately it is his responsibility to ensure that such records are received.

The RO should also ask the Veteran to identify the VA facility(ies) where he has received treatment prior to 2000 and since 2005, and secure for the record copies of the clinical records of all such treatment.  If records of any treatment identified by the Veteran are unavailable, the reason for their unavailability must be noted in the record (along with a notation of the scope of the search for the records), and the Veteran should be so notified.  
 
2.  The RO should arrange for any further development suggested by the results of that sought above.  Then the RO should readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

